MARSHALL, J.
This action is in every respect like the case of Utley v. Hill, 155 Mo. 232, and grows out of the'same bank failure, except that here the whole evidence is brought to this court, and except that here the plaintiff is a creditor of the bank by reason of a series of loans made to it running through a number of years. The petition contains five hundred counts, two hundred and fifty of which are predicated upon sections 2760 and 2761, Revised Statutes 1889, each *570count being for a separate loan, and tbe defendants are sought to be made liable for assenting- to the incurring of such liabilities after they had knowledge of the insolvency or failing-circumstances of the bank; and the remaining two hundred and fifty counts are deceit counts based upon the statements made to the Secretary of State. All other statements or representations were withdrawn by the plaintiff, as was done in the Utley case. The case was sent to the same referee, who made a report (barring the amount of the plaintiff’s claim) in all respects the same as in the Utley case; the same exceptions were filed by the defendants, and the ruling of the court thereon and the judgment entered by the trial court were the same in both cases.
The.questions of law in this and in that ease are therefore precisely the same. Therefore for the reasons. given in the Utley case,' the judgment of circuit court, in this case is affirmed.
All concur, except Robinson, J., absent.